OPINION
MORRISON, Judge.
The offense is robbery; the punishment, ninety-nine (99) years.
Appellant’s court appointed attorney has filed a brief stating that he has carefully reviewed the record and concludes the appeal is wholly without merit. In accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and Gainous v. State, Tex.Cr.App., 436 S.W.2d 137 (1969), he submits one contention which might arguably be raised on appeal. See also Woods v. State, Tex.Cr.App., 487 S.W.2d 344; Hicks v. State, Tex.Cr.App., 476 S.W.2d 670; Sasueda v. State, Tex.Cr.App., 476 S.W.2d 289. We have examined the same and find it without merit.
In further compliance with Anders, supra, and Gainous, supra, counsel has furnished a copy of his brief to appellant. Appellant has not filed a pro se brief.
Finding no reversible error, the judgment is affirmed.